Citation Nr: 1019129	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-42 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the thoracic spine.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988 
and from November 2002 to October 2003.  An Army National 
Guard Retirement Points History Statement also shows that he 
served with the Army Reserve from March 1988 to April 1990 
and with the Army National Guard from September 1994 until he 
was ordered to active duty in November 2002.

The Board remanded the case for further development in 
January 2007.  That development was completed, and the case 
was returned to the Board for appellate review.  In September 
2008, the Board issued a decision, which denied service 
connection for degenerative joint disease of the thoracic 
spine and for a lumbar strain.  That decision also granted 
service connection for arthritis of the cervical spine with 
right-side radiculopathy and remanded the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) for further development.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
December 2009 Order, the Court vacated the September 2008 
Board decision with respect to the issue of entitlement to 
service connection for degenerative joint disease of the 
thoracic spine and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for 
Remand (Joint Motion).  The parties agreed that the grant of 
service connection for arthritis of the cervical spine and 
the denial of service connection for a lumbar strain should 
not be disturbed by the Court.

The Board notes that the Veteran's appeal had originally 
included the issue of entitlement to TDIU, which was remanded 
for further development in September 2008.  However, during 
the pendency of the appeal, the RO granted that benefit in a 
November 2008 rating decision.  Accordingly, the issue of 
entitlement to TDIU no longer remains in appellate status, 
and no further consideration is required.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.
REMAND

Reasons for Remand:  To obtain a medical opinion and to allow 
for the initial consideration of additional evidence by the 
RO.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded VA examinations in 
April 2005 and May 2007 in connection with his claim for 
service connection.  The April 2005 VA examiner commented 
that he did not find the Veteran to have a diffuse 
osteoarthritic process and did not believe that his service-
connected right knee disorder was spreading to other joints.  
The May 2007 VA examiner noted that there was a question of a 
T5 fracture in service, but observed that a subsequent CT 
scan did not show any fracture.  The examiner indicated that 
a recent MRI did reveal an abnormality at T8-9, but stated 
that he would be resorting to speculation to opine as to 
whether that abnormality was related to the T5 issue because 
they are two separate spinal levels.  The latter examiner 
also indicated that it would be resorting to speculation to 
state whether the injuries in 1999 and 2003 caused the T8 
abnormality because the cause and etiology is unknown.  

The parties to the Joint Motion observed that tests conducted 
as part of the examination confirmed that there were 
degenerative changes to the thoracic spine, but noted that 
the examiner did not offer an opinion as to the etiology of 
such changes.  Instead, the examiner had indicated that it 
would be resorting to mere speculation to state whether the 
in-service injuries causally related to the current changes 
in the thoracic spine.  

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  Applicable 
regulations also provide that a finding of service connection 
may not be based on a resort to speculation or a remote 
possibility. See 38 C.F.R. § 3.102 (2009).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds a clarifying medical opinion is 
necessary for the purpose of determining the nature and 
etiology of the Veteran's degenerative joint disease of the 
thoracic spine.

The Board further observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  A supplemental statement of 
the case (SSOC) was not issued, and the Veteran did not 
submit a waiver of the RO's initial consideration of the 
evidence.  As such, the additional evidence should be 
referred to the RO for review and preparation of a SSOC, if a 
grant of the benefit sought is not made.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should refer the Veteran's 
claims folder to the May 2007 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any thoracic 
spine disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  It should be 
noted that the Veteran's service 
treatment records do document two 
injuries to his back in June 1999 and 
February 2003.

The examiner should then state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current degenerative 
joint disease of the thoracic spine is 
related to his injuries and 
symptomatology in service or is 
otherwise causally or etiologically 
related to his military service.  In so 
doing do, the examiner should state 
whether it is at least as likely as not 
that the injuries in 1999 and 2003 
caused the T8 abnormality found on an 
October 2006 MRI. 

If the examiner does not find that the 
Veteran has a current thoracic spine 
disorder directly related to service, he 
or she should indicate whether the 
current disorder is either caused by or 
permanently aggravated by the Veteran's 
service-connected knee disabilities.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that 
the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



